THE STATE OF SOUTH CAROLINA
             In The Court of Appeals

Sea Island Food Group, LLC, d/b/a Squeeze, Plaintiff,

v.

Yaschik Development Company, Inc., d/b/a Yaschik
Enterprises, Hilton Smith, East Bay Company, Ltd.,
Michael J. Quillen Family Limited Partnership,
Defendants.


Michael J. Quillen Family Limited Partnership,
Third-Party Plaintiff,

v.

Top of the Bay, LLC, Third-Party Defendant.


Top of the Bay, LLC, d/b/a Club Light, Fourth-Party
Plaintiff, Respondent,

v.

Yaschik Development Company, Inc., d/b/a Yaschik
Enterprises, Fourth-Party Defendant, Appellant.

Appellate Case No. 2018-000906



           Appeal From Charleston County
        Roger M. Young, Sr., Circuit Court Judge


                  Opinion No. 5794
     Heard December 9, 2020 – Filed January 27, 2021
                                    AFFIRMED


             E. Brandon Gaskins, of Moore & Van Allen, PLLC, and
             Robert Ernest Sumner, IV, of Butler Snow, LLP, both of
             Charleston; and Charles Robert Scarminach, of Atlanta
             GA, all for Appellant.

             W. Tracy Brown, of The Brown Law Firm, of
             Summerville, and William Koatesworth Swope, of The
             Swope Law Firm, PA, of Charleston, for Respondent.


HEWITT, J.: This case arose out of a building owner's decision to terminate the
building's master lease after a fire. It comes to us presenting two issues. The first is
whether a subtenant may sue the owner for intentionally interfering with a sublease
by wrongfully declaring the building "totally destroyed." The second is a
multi-pronged challenge to the jury's award of punitive damages.

We affirm. There was evidence upon which the jury could find the owner
improperly declared the property "totally destroyed." That declaration, if wrongful,
directly interfered with the building's subleases: in lawyer jargon, it constitutes
intentional interference with a contract. We also agree with the trial court's thorough
review of the jury's punitive damages award.

FACTS

The building in question is located at 213 East Bay Street in downtown Charleston.
Yashick Development Co. purchased the property in 2003 for approximately $1.8
million. It leased the building to a limited partnership (the Master Tenant). The
Master Tenant rented space to subtenants.

A fire started on the building's second floor one night in April 2013. The fire caused
extensive damage to the second floor and roof. There was less damage to the
building's other areas. In the following months, the Master Tenant hired a company
to secure the building and begin the clean-up process. It also hired a company to
perform architectural and engineering services for the building's repair.
Within months, the stakeholders became aware of issues related to restoring the
building and complying with the applicable earthquake building code. The Master
Tenant notified Yaschik of these challenges in June 2013. The Master Tenant also
said it believed the total cost of reconstruction would "certainly" exceed the
insurance; possibly by "a significant amount." The Master Tenant had a $1 million
insurance policy for the property. Yaschik paid substantially more than $1 million
when it purchased the building, but $1 million was all the insurance the master lease
required.

In August 2013, the Master Tenant notified Yaschik again that reconstruction would
require significant additional finances because the repair work would exceed the
insurance proceeds. The Master Tenant estimated it could cost between $1.5 and
$1.8 million in addition to the $500,000 already spent out of the $1 million insurance.
Email messages from around the same time show that Yaschik and the Master
Tenant disputed who had final responsibility to pay for the repair/rebuild.

Things came to a head the next month; five months after the fire. The Master Tenant
sent Yaschik a letter advising of several developments, including the insurance
company's decision to pay the remaining insurance. The Master Tenant insisted
Yaschik approve the structural plans for the building's repair before submitting them
to the City of Charleston. About a week later, Yaschik sent the Master Tenant a
letter purporting to terminate the master lease, claiming the building was a total loss.

The relevant part of the lease provides:

             If premises are totally destroyed by fire or other casualty,
             this lease shall terminate as of the date of such destruction
             and rental shall be accounted for as between Landlord and
             Tenant as of that date. If premises are damaged but not
             wholly destroyed by fire or other casualty, rent shall abate
             in such proportion as use of premises has been lost to the
             Tenant. Landlord shall restore premises to substantially
             the same condition as prior to damage as speedily as
             practicable, whereupon full rental shall commence.

The subleases contained language similar to the master lease regarding the building's
destruction due to fire. The Master Tenant and the subtenants took the position that
the building was not "totally destroyed" and that Yaschik's termination was
ineffective.
At some point, the Master Tenant and subtenants discovered Yaschik had been
negotiating since at least May 2013 to sell the building to a neighboring property
owner. May 2013 was a month after the fire, and roughly four months before
Yaschik declared the building totally destroyed.

Three months after Yaschik declared the building destroyed, Yaschik and the
neighbor reached a contingent agreement for the property's sale. That transaction
never closed. Yaschik instead undertook efforts to restore the property on its own.

The resulting lawsuit involved multiple parties and claims. Many of the claims, if
not all of them, stemmed from Yaschik terminating the master lease and subleases.

The claim at issue in this appeal is the claim against Yaschik by a subtenant—Top
of the Bay, Inc. d/b/a Club Light (Top). Top claimed Yaschik wrongfully terminated
the master lease and interfered with Top's sublease with the Master Tenant. Top
also sued the Master Tenant, claiming the Master Tenant breached the sublease by
not restoring the fire-damaged premises.

Much of Yaschik's argument on appeal is tied to the fact that the trial court granted
the Master Tenant a directed verdict on Top's breach of contract claim, finding the
Master Tenant's duty to restore the building, if any, expired once Yaschik terminated
the master lease. The trial court denied Yaschik's similar motion on Top's intentional
interference claim, finding the issue of whether Yaschik was justified in declaring
the premises a total loss under the master lease was a jury question.

The jury found Yaschik breached the master lease and interfered with the subleases
by improperly declaring the building a total loss. It entered substantial verdicts
against Yaschik and in favor of the Master Tenant and the subtenants. On the claim
at issue here (intentional interference with Top's sublease), the jury awarded Top $1
in nominal damages and $133,333.33 in punitive damages. Yaschik moved for
judgment notwithstanding the verdict (JNOV), a new trial, a new trial nisi remittitur,
or setoff. The trial court denied these motions in a detailed written order. This
appeal followed.

ISSUES

The first issue is whether the trial court erred in failing to grant Yaschik a directed
verdict or JNOV on Top's claim for intentional interference with Top's sublease. The
second issue is whether the jury's punitive damages award was improper and
contrary to law. Yaschik presented the issues somewhat differently in its brief. We
have consolidated some of them for the purposes of this opinion.

DIRECTED VERDICT/JNOV

"In ruling on motions for directed verdict or [JNOV], the trial court is required to
view the evidence and the inferences that reasonably can be drawn therefrom in the
light most favorable to the party opposing the motions." Steinke v. South Carolina
Dep't of Labor, Licensing & Reg., 336 S.C. 373, 386, 520 S.E.2d 142, 148 (1999).
"The trial court must deny the motions when the evidence yields more than one
inference or its inference is in doubt." Id. "[T]he trial [court] cannot disturb the
factual findings of a jury unless a review of the record discloses no evidence which
reasonably supports them." Burns v. Universal Health Servs., Inc., 361 S.C. 221,
231–32, 603 S.E.2d 605, 611 (Ct. App. 2004). "The appellate court will reverse the
trial court's ruling on a JNOV motion only when there is no evidence to support the
ruling or where the ruling is controlled by an error of law." Id. at 232, 603 S.E.2d at
611.

"The elements of a cause of action for tortious interference with contract are: (1)
existence of a valid contract; (2) the wrongdoer's knowledge thereof; (3) his
intentional procurement of its breach; (4) the absence of justification; and (5)
resulting damages." Camp v. Springs Mortg. Corp., 310 S.C. 514, 517, 426 S.E.2d
304, 305 (1993). "An essential element to the cause of action for tortious
interference with contractual relations requires the intentional procurement of the
contract's breach. Where there is no breach of the contract, there can be no
recovery." Eldeco, Inc. v. Charleston Cty. Sch. Dist., 372 S.C. 470, 481, 642 S.E.2d
726, 732 (2007) (citation omitted).

"Furthermore, an essential element to the cause of action for intentional interference
with . . . contractual relations requires that the interference be for an improper
purpose or by improper methods." Id. at 482, 642 S.E.2d at 732. "Interference with
a contract is justified when it is motivated by legitimate business purposes."
Gailliard v. Fleet Mortg. Corp., 880 F. Supp. 1085, 1089 (D.S.C. 1995). "Generally,
there can be no finding of intentional interference with . . . contractual relations if
there is no evidence to suggest any purpose or motive by the defendant other than
the proper pursuit of its own contractual rights with a third party." Eldeco, at 482,
642 S.E.2d at 732 (quoting Southern Contracting, Inc. v. H.C. Brown Constr. Co.,
317 S.C. 95, 102, 450 S.E.2d 602, 606 (Ct. App. 1994)).
Yaschik's lead argument relies on a misinterpretation of the trial court's ruling. The
trial court explained that it did not find the subtenants failed to demonstrate the
Master Tenant breached the subleases; the court found the Master Tenant had a valid
defense for any breach of the subleases. Specifically, the trial court found the Master
Tenant was relieved of its duties under the subleases once Yaschik declared the
building a total loss and terminated the master lease. We agree with the trial court's
finding. Top's interference claim did not require the trial court to find that the Master
Tenant was responsible for repairing the building and that the Master Tenant
breached that promise. Rather, the claim could stand as long as there was evidence
Yaschik's declaration of a total loss kept the Master Tenant from honoring the
sublease.

Yaschik also argues any interference with Top's sublease was justified. Specifically,
Yaschik contends it made a reasonable business decision in deciding to sell the
property instead of restoring it at significant cost.

There was certainly evidence from which the jury could conclude Yaschik's decision
to declare the building "totally destroyed" was justified in light of the large amount
of money it would take in excess of the insurance coverage to restore the building.
But there was also evidence that Yaschik did not believe the building was "totally
destroyed" and terminated the master lease (as well as the subleases) out of a desire
to protect its own interests. Yaschik began negotiating to sell the building as early
as May 2013—the month after the fire. It was also aware fairly early that there were
structural issues with the building that would cost a significant amount of money in
excess of the insurance policy to repair. In spite of this knowledge, Yaschik's
president did not enter the building during the five months between the fire and
declaring it a total loss. The jury was also presented with photographs of the building
showing portions of it that were generally intact.

Top's intentional interference claim is consistent with precedent. Our supreme court
previously upheld an intentional interference claim based on the potential that a jury
could determine a third party intended to procure a breach of someone else's
employment agreement. See Todd v. S.C. Farm Bureau Mut. Ins. Co., 287 S.C. 190,
191, 336 S.E.2d 472, 472 (1985). This court also previously upheld an intentional
interference claim when there was evidence an insurance company cancelled a
policy (causing the insured to breach a contract with someone else) not for reasons
grounded in the insurance policy, but for its own business interests. See S.
Contracting, Inc. v. H.C. Brown Const. Co., 317 S.C. 95, 96, 450 S.E.2d 602, 603
(Ct. App. 1994).
Yaschik conceded at oral argument that whether the building was "totally destroyed"
was appropriately a jury question. The judge charged the jury on what it meant for
a building to be "totally destroyed" and that the cost of repairs is only one way to
measure a building's value. Top's interest and Yaschik's interest were adverse:
Yaschik was interested in saving money; Top was interested in a quick repair
allowing its business to reopen. Because evidence supported conflicting inferences
about Yaschik declaring the building totally destroyed, we find the trial court
properly denied Yaschik's motions for directed verdict and JNOV.

PUNITIVE DAMAGES

Yaschik contends Top failed to present clear and convincing evidence that Yaschik's
conduct was willful, wanton, or in reckless disregard of Top's rights. It also argues
the punitive damages award violates due process because its conduct was not
reprehensible and because of the disparity between the actual or potential harm and
the award's amount.

"In any civil action where punitive damages are claimed, the plaintiff has the burden
of proving such damages by clear and convincing evidence." S.C. Code Ann.
§ 15-33-135 (2005). The jury has considerable discretion to determine the amount
of damages. See Hollis v. Stonington Dev., LLC, 394 S.C. 383, 404-05, 714 S.E.2d
904, 915 (Ct. App. 2011) (noting the deference due to the jury on punitive damages).
If there is a claim that an award of punitive damages violates due process, an
appellate court examines the trial court's constitutional review de novo. See Mitchell
v. Fortis Ins. Co., 385 S.C. 570, 583, 686 S.E.2d 176, 183 (2009).

The trial court did not err in determining the jury's punitive damages award was
supported by clear and convincing evidence. "In order to recover punitive damages,
the plaintiff must present clear and convincing evidence that the defendant's conduct
was willful, wanton, or in reckless disregard of the plaintiff's rights." Cody P. v.
Bank of Am., N.A., 395 S.C. 611, 625, 720 S.E.2d 473, 480 (Ct. App. 2011). "The
test by which a tort is to be characterized as reckless, [willful] or wanton is whether
it has been committed in such a manner or under such circumstances that a person
of ordinary reason or prudence would then have been conscious of it as an invasion
of the plaintiff's rights." Id. (quoting Rogers v. Florence Printing Co., 233 S.C. 567,
577–78, 106 S.E.2d 258, 263 (1958)).

Top presented evidence that Yaschik was aware Top was a subtenant under the
master lease, yet still conducted private negotiations to sell the property and
terminate the master lease, thereby terminating Top's sublease. This evidence,
combined with the rest presented at trial, is sufficient for a jury to infer Yaschik
acted with willful, wanton, or reckless disregard for Top's rights under the sublease.

The due process review of punitive damages involves the following factors:

             (1) the degree of reprehensibility of the defendant's
             misconduct; (2) the disparity between the actual and
             potential harm suffered by the plaintiff and the amount of
             the punitive damages award; and (3) the difference
             between the punitive damages awarded by the jury and the
             civil penalties authorized or imposed in comparable cases.

Hollis, 394 S.C. at 396, 714 S.E.2d at 911 (quoting Austin v. Stokes–Craven Holding
Corp., 387 S.C. 22, 52, 691 S.E.2d 135, 151 (2010)).

The degree of reprehensibility is determined by weighing the following factors:

             (i) the harm caused was physical as opposed to economic;
             (ii) the tortious conduct evinced an indifference to or a
             reckless disregard for the health or safety of others; (iii)
             the target of the conduct had financial vulnerability; (iv)
             the conduct involved repeated actions or was an isolated
             incident; and (v) the harm was the result of intentional
             malice, trickery, or deceit, rather than mere accident.

Hollis, 394 S.C. at 397, 714 S.E.2d at 911 (quoting Mitchell, 385 S.C. at 587, 686
S.E.2d at 185).

We agree with the trial court that the first two reprehensibility factors favor Yaschik:
the harm in this case was purely economic and did not involve any indifference or
reckless disregard for the health or safety of others. We also agree with the trial
court that the third and fifth factors cut the other way. Top's owners were directly
and materially impacted by the termination of Top's sublease, Yaschik's actions in
terminating the master lease were no mere accident, and the jury could find Yaschik
acted deceitfully based on the evidence presented.

As for whether there were repeated wrongful actions versus an isolated incident,
even though Yaschik only terminated the master lease one time, the case centered
on a series of actions that played out over several months. Viewing all five
reprehensibility factors, we agree with the trial court that they favor an award of
punitive damages.

When looking at the disparity between actual or potential harm and a punitive
damages award, a court may consider "the likelihood that the award will deter the
defendant from like conduct; whether the award is reasonably related to the harm
likely to result from such conduct; and the defendant's ability to pay." Hollis, 394
S.C. at 399, 714 S.E.2d at 913 (quoting Mitchell, 385 S.C. at 588, 686 S.E.2d at 185).
Yaschik concedes it has the ability to pay these punitive damages. Further, we agree
with the trial court that the award is directly related to the harm caused by Yaschik's
conduct and that it is reasonable to believe the six figure award will deter Yaschik
from engaging in similar conduct in the future.

Yaschik argues the ratio of punitive to other damages in these case is grossly
disproportional and excessive. The jury awarded Top $1 in nominal damages and
$133,333 in punitive damages, representing a 133,333:1 ratio. At face value, this
ratio would be concerning. See Duncan v. Ford Motor Co., 385 S.C. 119, 145, 682
S.E.2d 877, 890 (Ct. App. 2009) ("[I]n practice few awards exceeding a single-digit
ratio between punitive and compensatory damages will satisfy due process."
(quoting State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 425 (2003))).

However, numerous federal cases have found that a "ratio test" is inapplicable in
cases that involve nominal damages. See Saunders v. Branch Banking And Tr. Co.
of VA, 526 F.3d 142, 154 (4th Cir. 2008) ("[W]hen a jury only awards nominal
damages or a small amount of compensatory damages, a punitive damages award
may exceed the normal single digit ratio because a smaller amount 'would utterly
fail to serve the traditional purposes underlying an award of punitive damages, which
are to punish and deter.'" (quoting Kemp v. Am. Tel. & Tel. Co., 393 F.3d 1354,
1364–65 (11th Cir. 2004))); Williams v. Kaufman Cty., 352 F.3d 994, 1016 (5th Cir.
2003) (stating "any punitive damages-to-compensatory damages 'ratio analysis'
cannot be applied effectively in cases where only nominal damages have been
awarded"); Romanski v. Detroit Entm't, L.L.C., 428 F.3d 629, 645 (6th Cir. 2005)
(noting that in a § 1983 unlawful arrest case, "the plaintiff's economic injury was so
minimal as to be essentially nominal" and that in such a case, U.S. Supreme Court
precedent "on the ratio component of the excessiveness inquiry—which involved
substantial compensatory damages awards for economic and measurable
noneconomic harm—are therefore of limited relevance." (footnote omitted)). We
agree with this persuasive authority and find a ratio test is inapplicable in this case.
As to the third and final factor of the Hollis test, the difference between the punitive
damages awarded by the jury and the civil penalties authorized or imposed in
comparable cases, the parties agree there are no authorized civil penalties applicable
in this case. Yaschik points to multiple South Carolina cases in which awards for
punitive damages were upheld for tortious interference with contractual relations
claims. See Collins Entm't Corp. v. Coats & Coats Rental Amusement, 355 S.C.
125, 139, 584 S.E.2d 120, 128 (Ct. App. 2003) (finding a 9.9 to 1 ratio was proper);
Collins Music Co. v. Terry, 303 S.C. 358, 360, 400 S.E.2d 783, 784 (Ct. App. 1991)
(finding a 6 to 1 ratio was proper); Todd v. S.C. Farm Bureau Mut. Ins. Co., 287 S.C.
190, 193, 336 S.E.2d 472, 474 (1985) (reinstating a punitive damage award with a
ratio of 1.5 to 1). However, in all of these cases, the juries awarded meaningful
compensatory damages as opposed to the nominal damages awarded here.

We agree with the trial court that it makes sense to look to the damages awarded to
the other subtenant that was similarly situated. That subtenant—Sea Island Food
Group, LLC d/b/a Squeeze (Squeeze)—was awarded roughly $740,000 in actual
damages and nearly $470,000 in punitive damages. Given that Squeeze was in
essentially the same position and suffered the same harm as Top, we find the award
of $133,333 in punitive damages was reasonable under the circumstances.

We note this analysis is highly fact dependent and that comparing the punitive
damage awards to other parties may not be appropriate in other cases. However,
given the facts of this case, we find this comparison appropriate.

We agree with the trial court that the nominal damage award was likely based on the
fact that Top did not present enough information for the jury to decide the amount
of Top's lost profits without speculating. That does not diminish the jury's additional
findings that Yaschik violated Top's rights, and did so willfully.

Given all these factors, we find the jury's punitive damages award did not violate
Yaschik's due process rights.

CONCLUSION

Based on the foregoing, the trial court's denial of Top's motions for directed verdict,
JNOV, and motions related to the punitive damages award are

AFFIRMED.

THOMAS and HILL, JJ., concur.